Citation Nr: 1753995	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  11-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a right shoulder injury with degenerative changes. 

2.  Entitlement to an increased rating in excess of 10 percent for a left knee injury with degenerative changes.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from February 1996 to March 2001 and from January 2002 to August 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded these claims in April 2017 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, the Veteran's claims must once again be remanded.  A review of the claims file reveals that the RO did not substantially comply with the Board's prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).
 
In its April 2017 remand, the Board instructed the RO to afford the Veteran new VA examinations for his left knee and right shoulder disabilities.  Specifically, the Board directed the RO to ensure that the Veteran underwent adequate joint examinations that were compliant with the requirements under Correia v. McDonald.  28 Vet. App. 158 (2016).  The evidence of record does not indicate that the RO undertook any action in furtherance of these directives.  While the Veteran underwent a knee and lower leg conditions examination in July 2017 in connection with an unrelated claim for service connection for a right knee disability which provided some findings pertaining to the left knee, it did not address the Veteran's flare-ups.  Thus, a new VA examination is required to address whether the Veteran suffers from flare-ups to the left knee consistent with the recent case of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups). 

Further, on remand, the RO is directed to comply with the Board's prior remand directives to provide the Veteran with an adequate VA examination on his right shoulder.  Once attained, the RO must readjudicate both of the issues on appeal and issue a supplemental statement of the case to the Veteran and his representative.     

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA medical examination with the appropriate medical professional to fully assess the severity of the Veteran's service-connected left knee disability.  The claims file should be made available to the examiner in conjunction with the examination and s/he should review it in its entirety.  

The VA examiner should report the extent of the left knee disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. The VA examiner should opine (estimate) as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

The examiner is advised that an opinion must be based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran. VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from veterans. 

2.  Schedule the Veteran for a VA medical examination with the appropriate medical professional to fully assess the severity of the Veteran's service-connected right shoulder disability with degenerative changes.  The claims file should be made available to the examiner in conjunction with the examination and s/he should review it in its entirety.  

The examiner should provide all information required for rating purposes, to specifically include range of motion testing for pain on both active and passive motion and on weight-bearing and nonweight-bearing motion.  If the examiner is unable to conduct the requested testing or concludes that the requested testing is not necessary, s/he should clearly explain why that is so.  

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. The VA examiner should opine (estimate) as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

The examiner is advised that an opinion must be based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran. VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from veterans

The examiner is also asked to identify the Veteran's dominant side or ambidexterity.  

The examiner should also perform an examination to address the etiology of the Veteran's claimed muscle weakness.  The examiner should state an opinion with respect to all diagnosed muscle conditions.  Specifically, the examiner should state whether any diagnosed muscle disability is consequentially related to the service-connected right shoulder injury.  

3.  After ensuring compliance with the above, readjudicate the claims on appeal.  If any decision on appeal is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




